Detailed Action
The following is a non-final rejection made in response to claims received on August 9th 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15, and by extension all claims dependent therefrom1, is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrasing of the claim creates ambiguity with regard to what precisely is being claimed, and therefore renders the claim indefinite. 
The final paragraph of the claim further defines the body of the sight device in terms of the reflective mirror and the housing, stating that “wherein the reflective mirror connected to the housing is prevented from arbitrarily moving by an external force acting on the protective cover”. Based on the phrasing used, it is unclear whether this limitation is meant to be understood as meaning that the mirror is prevented from movement by an external force or whether the mirror is prevented from movement by way of an external force. Both interpretations are reasonable inferences given the plain text of the claim limitation but both have substantial differences in scope. 
Furthermore, it is unclear what in the claim is responsible for preventing such movement. The claim language captures any and all structure(s) that may perform the claimed functionality, but the originally filed disclosure supports specific structural configurations for the sight device that permit it to perform as claimed. Such structure has been omitted from the claim language and therefore raises the question of what it is that the claim is seeking to capture as a novel structure. The claim is therefore considered to be indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The claims cited in this section are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 9,696,114 (hereinafter referred to as “CENTRE FIREARMS CO INC”, “CFC”, or simply as “the reference”).
Regarding claim 1, CFC teaches a foldable dot sight device comprising: a body (410) capable of being assembled into a firearm (see Figs. 3a and 3b); a dot generator (via light source) disposed on the body capable of generating a dot for aiming at a target (see col. 6, ll. 30-372); a reflective mirror (via lens 420 that includes a reflective surface) rotatably coupled to the body capable of transmitting an image of a target toward the user and capable of reflecting the dot generated by the dot generator; a housing connected to the reflective mirror (shown in Fig. 6); and a protective cover (via hood 430) including a sliding guide (via guide tracks 750) rotatably connected to the body (the entire cover, including the guide tracks, are rotatably connected to the body via bosses 760 that are designed to fit within recess 545 of the body 410) and capable of rotating the housing in a folding or unfolding direction according to a rotational position (see Figs. 3a and 3b).
Regarding claim 5, CFC teaches wherein the protective cover comprises a rear sight (560) capable of aligning with a front sight disposed in front of the barrel to aim at a target, and the rear sight is disposed in the aiming position when the protective cover rotated to the folded position (see Fig. 3b).
Regarding claim 6, CFC teaches wherein the protective cover (430) or the body comprises a stopper (via locking section 755) that guides the unfolding position of the protective cover.
Regarding claim 9, CFC teaches an elastic member (via spring bosses 760) for elastically supporting the protective cover in the unfolding direction.
Regarding claim 10, CFC teaches wherein the firearm comprises a cover locking unit (440) capable of fixing the protective cover in a folded position.
Regarding claim 11, CFC teaches wherein the protective cover comprises sidewalls surrounding both sides of the body (see lateral sides of hood 430 on Fig. 7), a connecting bridge (720) connecting the upper part of the sidewalls, a pair of pivot shafts (760) respectively formed on inner side surfaces of each sidewall and facing each other, and a pair of pivot grooves (545) formed on the body such that the pivot shafts are axially rotatably inserted and supported by the pivot grooves.
Regarding claim 28, CFC teaches a foldable dot sight device comprising: a body (410) capable of being assembled into a firearm (see Figs. 3a and 3b); a dot generator  (via light source) disposed on the body capable of generating a dot for aiming at a target; a reflective mirror (via lens 420 that includes a reflective surface) rotatably coupled to the body capable of transmitting an image of a target toward the user and capable of reflecting the dot generated by the dot generator; a housing connected to the reflective mirror (shown in Fig. 6); and a protective cover (via hood 430) including at least one stopper capable of guiding an unfolding movement of the protective cover by restricting additional rotation when the protective cover is in an unfolded position (hood 430 includes a locking section 755 at its terminal end).
Allowable Subject Matter
Claims 2-4, 7, 8, 12-14, and 29-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online may be submitted for the record along with any other response to this action. In accordance with current USPTO policy, this form must be submitted on the record prior to internet communications being authorized. A written statement by the Applicant authorizing internet communications on the record is not sufficient. Once authorization is submitted, the Applicant may contact the Examiner at samir.abdosh@uspto.gov. In the event that a telephone conversation would be the easiest means of resolving issues related to the subject matter of a pending patent application, the Examiner may be reached by telephone at 303-297-4454. Interviews will not be granted after issuance of a final rejection unless it is to discuss an amendment that either places the application in condition for allowance or simplifies issues for appeal.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641


    
        
            
        
            
        
            
        
            
    

    
        1 Claims 16-27 are either directly, or indirectly, dependent on independent claim 15.
        2 “The base 410 also includes an opening or slot 530 to allow light emitted from a light source, such as a light emitting device (e.g., diode or laser), to illuminate a reflective surface of the lens. The light source may be mounted in a recess in the bottom of the base 410, and this recess is preferably sealed to protect the light source.”